DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings filed on 9/17/20 are acknowledged.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 recites,

obtaining, from a third-party device, a request to generate an emergency alert comprising at least one notification and a message;
obtaining, from the third-party device, administrator login information;
generating a security token by authenticating the administrator login information;

generating a modified message comprising the security token, the message, the at least one notification, and embedded instructions; and
transmitting the modified message to a third-party server system, wherein the modified message causes the third-party server system to transmit the modified message to at least one mobile device. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sutherland, 20170318419 discloses obtaining, from a third-party device (emergency alert system, para 2), a request (para 8) to generate an emergency alert comprising at least one notification and a message (para 13); obtaining, from the third-party device, administrator login information (para 66, 64); authenticating the administrator login information (para 66, 64).

Arora et al., 2017/0295159 discloses,
[0045] At step 212, client computing device 150 may present the first message received from client communication server 130. In presenting the first message received from client communication server 130, client computing device 150 may, for example, display and/or otherwise present a graphical user interface similar to graphical user interface 300, which is illustrated in FIG. 3. As seen in FIG. 3, graphical user interface 300 may include information included in and/or otherwise associated with the first message, such as a notification that new information related to a user account associated with the first client is available, as well as one or more tokenized links (e.g., “Click here to view your latest user account documents” and “Click here to view notifications and offers selected just for you”) which may have embedded and/or otherwise include the first token so as to facilitate and/or expedite authentication of the user of client computing device 150 when requesting access to information corresponding to the tokenized links.
[0070] Referring to FIG. 2I, at step 233, client computing device 160 may receive the second message from client communication server 130. At step 234, client computing device 160 may present the second message received from client communication server 130. In presenting the second message received from client communication server 130, client computing device 160 may, for example, display and/or otherwise present a graphical user interface similar to graphical user interface 400, which is illustrated in FIG. 4. As seen in FIG. 4, graphical user interface 400 may include information included in and/or otherwise associated with the second message, such as a notification that new information related to a user account associated with the second client is available, as well as one or more tokenized links (e.g., “Click here to view your latest user account documents” and “Click here to view notifications and offers selected just for you”) which may have embedded and/or otherwise include the second token so as to facilitate and/or expedite authentication of the user of client computing device 160 when requesting access to information corresponding to the tokenized links.
Sutherland, Arora and the additional art of record do not at least teach or suggest transmitting the modified message to a third-party server system, wherein the modified message causes the third-party server system to transmit the modified message to at least one mobile device.
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims 8, 15 recite similar subject matter. Consequently, independent claims 1, 8, 15 and their respective dependent claims, 2-7, 9-14, 16-20 are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Haresh Patel whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496